Citation Nr: 1824011	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-47 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) associated with herbicide exposure.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1961 to October 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and Roanoke, Virginia.  

This case was previously before the Board in September 2014.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) and in April 2015, the Court granted a joint motion to remand (JMR) to vacate and remand the September 2014 Board decision.  This case was before the Board again in August 2015 and was remanded for further development, which has been completed.

The Veteran requested a videoconference hearing before the Board.  However, in July 2015, he withdrew the request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The most probative evidence of record fails to establish that hypertension had onset in service or within one year of service discharge, is related to exposure to herbicide agents during service, or secondary to his service-connected diabetes.

2.  Prior to December 5, 2011, the Veteran's estimated METs workload was 7 METs; ejection fraction was 60-65 percent.  

3.  From December 5, 2011 to November 18, 2015, the Veteran's estimated workload was between 3 to 5 METs; ejection fraction was 55 percent.  

4.  From November 19, 2015, the Veteran's estimated workload was 5-7 METs; ejection fraction was 55 percent.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).  

2.  Prior to December 5, 2011, the criteria for an initial rating in excess of 30 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2017).  

3.  From December 5, 2011 to November 18, 2015, the criteria for a 60 percent rating, but no greater, for CAD have been met.  38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7005 (2017).  

4.  From November 19, 2015, the criteria for a rating in excess of 30 percent for CAD have not been met.  38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.104, DC 7005 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Service Connection for Hypertension

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases such as cardiovascular-renal disease, to include hypertension, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, the law provides a presumption of service connection for certain diseases associated with exposure to herbicide agents, and that become manifest within a specified time period, even if there is no record of evidence of such disease during the period of service.  For purposes of the presumption, "herbicide agents" are 2,4-D, 2,4,5-T, and its contaminant TCDD, cacodyl acid, and picloram. 38 C.F.R. § 3.307(a)(6)(i).  Veterans who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, or in or near the Korean DMZ between April 1, 1968, and August 31, 1971, are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6).  This presumption also extends to individuals who performed service in the Air Force or Air Force Reserve under circumstances which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Id.  

For those veterans who have been exposed to herbicide agents, certain enumerated diseases are presumptively related to such exposure.  38 U.S.C. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The list of diseases does not include hypertension. 

The first question is whether the Veteran has a current diagnosis of hypertension.  The Veteran's medical records indicate he was diagnosed with hypertension in 2005.

For service connection on a direct basis, the next question is whether there was an in-service incurrence of hypertension.  The Veteran's service treatment records (STRs) are negative for a diagnosis of hypertension during service.  

The Veteran contends that his hypertension is due to his presumed exposure to herbicide agents while serving in Vietnam.  Current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  38 C.F.R. §3.309(e).  However, the Board found that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  In a November 2015 examination, an examiner reviewed the claims file and pertinent medical literature, and opined the Veteran's hypertension was less likely than not due to any aspect of service, including his herbicide exposure.  The examiner provided a cogent rationale for his opinion, including references to the 2012 updated NAS "Veterans and Agent Orange."  There is no other competent evidence which establishes that the Veteran's hypertension is related to his herbicide agent exposure.  

As there was no in-service incurrence of hypertension, and no competent evidence showing hypertension is otherwise related to service, including as a result of herbicide exposure; service connection for hypertension on a direct basis is not warranted.  

Additionally, there is no evidence the Veteran's hypertension manifested to a compensable degree within one year of separation from service.  The Veteran's medical records indicate he was diagnosed with hypertension in 2005.  Therefore, presumptive service connection, on the basis of a chronic disease and continuity of symptomatology, is not warranted.  38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran also contends that his hypertension may also be due to his service-connected disabilities, to include his diabetes.  For service connection on a secondary basis, the evidence would have to show the Veteran's hypertension is proximately due to, or aggravated by, the Veteran's other service-connected disabilities.  

The Veteran had a VA diabetes mellitus examination in March 2009 in which the examiner noted the Veteran had been treated for high blood pressure in December 2004 and hypertension was diagnosed in 2005.  The examiner opined that hypertension was due to or aggravated by diabetes.  The rationale was that hypertension was shown to have been present prior to diabetes.  The Veteran had another VA diabetes mellitus examination in June 2009, performed by the same physician who had performed the examination in March.  The examiner noted diagnosis of hypertension in 2003-04 and again opined that hypertension is not a complication of diabetes because it was shown to have preceded the onset of diabetes.  In a similar fashion, the November 2015 examiner also opined that the Veteran's hypertension was less likely than not due to, or aggravated by, any of his service-connected disabilities including diabetes mellitus.  

There is no competent evidence which shows hypertension is proximately due to or aggravated by any of the Veteran's service-connected disabilities.  

The Board acknowledges the Veteran's statements, including that he believes his hypertension is due to service or a service-connected disability.  However, the Veteran is not competent to opine on such complex medical questions, such as the etiology of his hypertension.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, his lay statements offered to establish causal nexus are neither competent nor probative evidence sufficient to do so.    

As the preponderance of the competent and probative evidence is against the claim, the benefit of the doubt doctrine does not apply.  Service connection for hypertension is not warranted.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).  

Higher Initial Rating for Coronary Artery Disease

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  See Fenderson, 12 Vet. App. 119 (1999).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Under DC 7005, the criteria under which the Veteran's CAD is rated, a 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on EKG, ECG, or X-ray examination.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

The evidence prior to December 5, 2011 does not support an initial rating in excess of 30 percent.  January 2008 medical records show an ejection fraction of 60 percent.  In a May 2009 medical note, the Veteran's ejection fraction was shown to be 65 percent.  July 2009 medical records indicate the Veteran had an ejection fraction of 64 and a workload of 7 METs.  A February 2010 examination noted the Veteran's workload to be 7 METs.  In July 2010, the Veteran's ejection fraction was shown to be 65 percent.  The medical evidence of record does not show the Veteran suffered from more than one episode of acute congestive heart failure in a year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent prior to December 5, 2011.  Accordingly, a rating in excess of 30 percent is not warranted.

At a December 5, 2011 examination, the Veteran's interview-based estimated workload was measured to between 3 and 5 METs, resulting in angina.  The examiner noted that the METs level noted after the interview-based METs test was not due solely to the CAD.  However, the examiner was unable to describe how each non-cardiac medical condition (identified as spondylosis) specifically limited the METs level.  At a June 2013 VA examination, the Veteran's workload was measured to be between 3 and 5 METs resulting in dyspnea, angina, and dizziness.  The ventricular ejection fraction was record as 55-60 percent, per a May 2013 test.  

Based on the estimated METs levels shown at these two examinations a 60 percent rating is warranted.  The Board is mindful that the 2011 findings were not limited specifically due to the CAD.  However, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Reasonable doubt is resolved in the Veteran's favor and a 60 percent rating, but no higher, is assigned beginning December 5, 2011.  As the Veteran was not shown to have congestive heart failure or workload of 3 METs or less, or a left ventricular dysfunction with an ejection fraction of less than 30 percent, a higher 100 percent rating, is not warranted.

At a November 19, 2015 VA examination, the Veteran's estimated workload, due solely to CAD, was between 5 to 7 METs.  The examiner noted that an exercise stress testing was not required as part of Veteran's current treatment plan and this test is not without significant risk.  The examiner noted that a recent cardiogram revealed a left ventricular ejection fraction of 55 percent.  The remainder of the medical evidence from November 19, 2015 does not indicate the Veteran's CAD warrants a higher, 60 percent rating as there is no objective evidence of one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Therefore, for the period from November 19, 2015, a higher 60 percent rating is not warranted. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his CAD.  The Board acknowledges that the Veteran, in advancing this appeal, believes the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  His lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  In this case, however, the medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  

In short, an initial 30 percent rating is warranted prior to December 5, 2011 and from November 19, 2015.  A 60 percent rating is warranted from December 5, 2011 to November 18, 2015.  The evidence does not support additional staged ratings for any time period on appeal.  There are no additional expressly raised or reasonably raised issues presented on the record.


ORDER

Service connection for hypertension is denied.

Prior to December 5, 2011, an initial rating in excess of 30 percent for CAD is denied.

From December 5, 2011 to November 18, 2015, a 60 percent rating, but no greater, for CAD is granted.

From November 19, 2015, a rating in excess of 30 percent for CAD is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


